Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 3 of the specification states “According to one aspect of the present invention, there is provided a biomagnetic measurement apparatus including a table on which a subject is placed; a biomagnetic detector configured to detect a biomagnetic field of the subject; a supporter configured to support a detection target region from which the biomagnetic field of the subject is detected; a radiation detector provided below the supporter; and a position changer configured to change relative positions of the biomagnetic detector and the detection target region, wherein the supporter has a surface shape that corresponds to a surface of the biomagnetic detector.”  Therefore, “biomagnetic measurement apparatus” has been interpreted to be an apparatus capable of performing the functions outlined in claim 9, limited in structure to containing one or more of the above parts.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 & 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 claims a “biomagnetic measurement apparatus”, but fails to disclose any structural limitations that allow the apparatus to perform the subsequent functions.  This does not enable one having ordinary skill in the art to recreate the invention based on the provided teachings.  The language of the claim covers every conceivable structure able to carry out the provided functions, though the specification only discloses that which is known to the inventor.
Claim 14 states that “capturing of the radiation image is performed while placing the subject on a table”.  However, this is not supported in the specification, and does not enable one having ordinary skill in the art to properly perform this method step.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 states that “capturing of the radiation image is performed while placing the subject on a table”.  However, pages 36 & 38 of the specification state that imaging is performed “while the subject S is placed on the table”.  It is unclear if imaging occurs while simultaneously placing the subject on the table, or once the subject has already been placed on the table.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (WO 2016/175020, see attached translation) in view of Kondo.
Regarding claim 1, Kawabata teaches (Figures 1 & 7) a biomagnetic measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) comprising:
a table (bed 40, Page 8, Lines 310-311) on which a subject is placed;

a supporter (cover 80, Page 25, Lines 1036-1044) configured to support a detection target region from which the biomagnetic field of the subject is detected, wherein the supporter has a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7); and
a radiation detector (radiation photoconductor 30, Page 8, Lines 316-317) provided below the supporter.
The above parts are all present in the fifth embodiment, but are described in depth under the first embodiment.
However, Kawabata fails to disclose a position changer.
Kondo teaches a position changer (position adjusting mechanism, Column 11, Lines 7-16) configured to change relative positions of the biomagnetic detector and the detection target region.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 2, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 1.
However, Kawabata fails to disclose a position changer.
Kondo teaches the position changer moves the subject and the table (Column 11, Lines 7-16), while a position of the biomagnetic detector is fixed (Column 12, Lines 30-39).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by 
Regarding claim 3, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches the supporter (Page 25, Lines 1036-1044).
However, Kawabata fails to disclose a position changer.
Kondo teaches the position changer moves the subject and the table (Column 11, Lines 7-16), while a position of the biomagnetic detector is fixed (Column 12, Lines 30-39).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the supporter taught by Kawabata in the position changing mechanism taught by Kondo.  This ensures continued support of the patient as they are being moved.
Regarding claim 4, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches the supporter (Page 25, Lines 1036-1044) and that the radiation detector is disposed in a gap that is formed between the biomagnetic detector and the supporter (Page 8, Lines 316-317).
However, Kawabata fails to disclose a position changer.
Kondo teaches the position changer moves the subject and the table in a vertically upward direction (Column 11, Lines 7-16).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 5, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 1.
However, Kawabata fails to disclose a position changer.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 6, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches that the table includes a plurality of region-specific tables (head bed 40A & leg bed 40B, Page 8, Lines 311-312).
Regarding claim 7, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 6, and Kawabata further teaches that the supporter is disposed between the plurality of region-specific tables (Figure 7).
Regarding claim 8, Kawabata in view of Kondo teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches the supporter (Page 25, Lines 1036-1044).
However, Kawabata fails to disclose that the supporter is held so as to be detachable from the table.
Kawabata teaches of five embodiments; the last two disclose a cover 80, while the first three do not.  This demonstrates that the cover is not integral to the procedure performed by the apparatus, and thus, can be detached without affecting the imaging process.  Further, the cover is non-magnetic, so it will not affect the biomagnetic measurement whether it is detached or left attached.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replicated the apparatus taught by Kawabata, but with a detachable support, since it has been held that constructing a formerly integral structure in various elements 
Regarding claim 9, Kawabata teaches (Figure 1) a biomagnetic measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) configured to detect a biomagnetic field (biomagnetism detection unit 20, Page 8, Lines 307-308) and capture a radiation image (Page 1, Lines 22-23) of a detection target region of a subject.
However, Kawabata fails to disclose changing positions of the subject.
Kondo teaches moving the subject to different positions (Column 11, Lines 7-16), while maintaining a posture of the subject (Column 11, Lines 59-67).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 10, Kawabata teaches (Figures 1 & 7) a biological information measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) comprising:
a table (bed 40, Page 8, Lines 310-311) on which a subject is placed;
a first biological information detector (biomagnetism detection unit 20, Page 8, Lines 307-308) configured to detect first biological information of the subject;
a supporter (cover 80, Page 25, Lines 1036-1044) configured to support a detection target region from which the first biological information of the subject is detected, wherein the supporter has a surface shape that corresponds to a surface of the first biological information detector (Figure 7); and
a second biological information detector (radiation photoconductor 30, Page 8, Lines 316-317) configured to detect second biological information of the subject that is different from 
However, Kawabata fails to disclose a position changer.
Kondo teaches a position changer (position adjusting mechanism, Column 11, Lines 7-16) configured to change relative positions of the first biological information detector and the detection target region.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 11, Kawabata in view of Kondo teach the biological information measurement apparatus according to claim 10, and Kawabata further teaches that the first biological information does not include information relating to morphology of the subject (Page 8, Lines 307-308), and the second biological information includes a morphological image of the subject (Page 1, Lines 22-23).
Claims 12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Kondo, in further view of Kokubun (WO 2005/089651, see attached translation).
Regarding claim 12, Kawabata teaches a biomagnetic measurement method comprising:
capturing a radiation image of a detection target region of a subject (Page 1, Lines 22-23), by using a radiation detector (radiation photoconductor 30, Page 8, Lines 316-317); and
detecting a biomagnetic field of the detection target region, by using a biomagnetic detector (biomagnetism detection unit 20, Page 8, Lines 307-308).
However, Kawabata fails to disclose changing positions of the subject.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
However, Kawabata in view of Kondo fail to disclose changing relative positions of the biomagnetic detector and the detection target region after the capturing of the radiation image.
Kokubun teaches changing relative positions of the biomagnetic detector and the detection target region (S218, Page 38, Lines 1573-1579) after the capturing of the radiation image (S212, Page 14, Lines 557-561 & Page 17, Lines 697-698).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframe of position changing taught by Kokubun two of the method taught by Kawabata in view of Kondo.  This places the position changing step between capturing the radiation image and detecting the biomagnetic field.
Regarding claim 14, Kawabata in view of Kondo, in further view of Kokubun teach the biomagnetic measurement method according to claim 12, and Kawabata further teaches the capturing of the radiation image (Page 1, Lines 22-23) is performed while placing the subject on a table (Pages 8-9, Lines 330-332) and supporting the detection target region with a supporter (cover 80, Page 25, Lines 1036-1044) having a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7).
Regarding claim 15, Kawabata in view of Kondo, in further view of Kokubun teach the biomagnetic measurement method according to claim 14, and Kawabata further teaches that the 
However, Kawabata fails to disclose removing the supporter.
Kawabata teaches of five embodiments; the last two disclose a cover 80, while the first three do not.  This demonstrates that the cover is not integral to the procedure performed by the apparatus, and thus, can be detached without affecting the imaging process.  Further, the cover is non-magnetic, so it will not affect the biomagnetic measurement whether it is detached or left attached.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have taught removing the supporter before detecting the biomagnetic field as taught by Kawabata, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Being able to remove the supporter would result in higher quality biomagnetic measurement.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Kondo, in further view of Kokubun, as applied to claim 12, above, in further view of Yorkston (US 2015/0131775).
Regarding claim 13, Kawabata in view of Kondo, in further view of Kokubun teach the biomagnetic measurement method according to claim 12, and Kawabata further teaches the radiation detector is located between the detection target region and the biomagnetic detector (Figure 7), and the detecting of the biomagnetic field (Page 8, Lines 307-308).
However, Kawabata fails to disclose removing the radiation detector.
Yorkston teaches removing the radiation detector ([0032]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated removing the radiation detector as taught by Yorkston 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793     

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793